Citation Nr: 0825719	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral pes 
planus, has been received.  

2.  Entitlement to service connection for a scar on the chin.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of a mandible 
fracture.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for a service-connected mandible scar.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
September 1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was granted 
in a January 2008 rating decision.  

2.  On April 17, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal in regard to 
entitlement to service connection for a scar on the chin, 
entitlement to an initial evaluation in excess of 30 percent 
for service-connected residuals of a mandible fracture, and 
entitlement to an initial evaluation in excess of 30 percent 
or a service-connected mandible scar, is requested.  

3.  Left knee arthritis has been related by competent medical 
evidence to service-connected bilateral pes planus.  

4.  Right knee arthritis has been related by competent 
medical evidence to service-connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The appeal in regard to service connection for bilateral 
pes planus is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007).  

2.  The criteria for withdrawal by the appellant of a notice 
of disagreement, in regard to entitlement to service 
connection for a scar on the chin, entitlement to an initial 
evaluation in excess of 30 percent for service-connected 
residuals of a mandible fracture, and entitlement to an 
initial evaluation in excess of 30 percent for a service-
connected mandible scar, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.201, 20.204 (2007).

3.  Left knee arthritis is causally related to service-
connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2007).

4.  Right knee arthritis is causally related to service-
connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  The 
appellant has withdrawn the appeal in regard to the 
evaluation of residuals of a mandible fracture and the 
evaluation of a mandible scar, and, in a January 2008 rating 
decision, the agency of original jurisdiction (AOJ) granted 
service connection for bilateral pes planus.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration in regard to the evaluation of residuals of a 
mandible fracture, the evaluation of a mandible scar, or in 
regard to service connection for bilateral pes planus.  
Accordingly, the appeal in regard to those issues is 
dismissed.

II.  Service Connection

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The appellant's claims are being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Board notes that the issues in regard to the knees were 
remanded to the AOJ in February 2008.  In addition, whether 
we consider the claim in regard to the right knee as a new 
claim or one to reopen, the result is the same; the issue 
must be addressed on the merits.  In the 2008 remand, we 
deferred action in regard to service connection for the left 
knee, pending an examination for bilateral pes planus, noting 
that a grant of service connection for bilateral pes planus 
may provide a basis upon which to grant service connection 
for the knee.  The AOJ established service connection for 
bilateral pes planus in a January 2008 rating decision.  

In that regard, the Board notes that the January 2008 
supplemental statement of the case addresses aggravation.  
The Board notes that under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists, and (2) that the current 
disability was either, (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this case, the Board finds that there is competent 
evidence of record sufficient to support a finding that 
service connection for arthritis of the right knee and 
arthritis of the left knee is warranted on a secondary basis.  
Significantly, an October 2004 VA examination report notes a 
history of pain in the knees and feet, bilaterally.  The 
examiner specifically stated that bilateral knee arthritis 
was secondary to pes planus.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The appeal in regard to service connection for a scar on the 
chin is dismissed.  

The appeal in regard to the evaluation of residuals of a 
mandible fracture is dismissed.  

The appeal in regard to the evaluation of a mandible scar is 
dismissed.  

The appeal in regard to service connection for bilateral pes 
planus is dismissed.  

Service connection for left knee arthritis is granted.  

Service connection for right knee arthritis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


